       Case 2:21-cv-00112-RMP          ECF No. 6   filed 05/28/21   PageID.20 Page 1 of 2



1

2                                                                               FILED IN THE
                                                                            U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON


3                                                                      May 28, 2021
                                                                           SEAN F. MCAVOY, CLERK
4

5                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
6

7     RUSTIN NELSON,
                                                     NO: 2:21-CV-112-RMP
8                                 Plaintiff,
                                                     ORDER OF DISMISSAL WITH
9           v.                                       PREJUDICE

10    NATIONAL CREDIT SYSTEMS,
      INC.,
11
                                  Defendant.
12

13         BEFORE THE COURT is Plaintiff’s Notice of Voluntary Dismissal Pursuant

14   to Federal Rule of Civil Procedure 41(a)(1)(A)(i), ECF No. 5. Having reviewed the

15   Notice and the record, the Court finds good cause to approve dismissal.

16         Accordingly, IT IS HEREBY ORDERED:

17         1. Plaintiff’s Notice of Voluntary Dismissal, ECF No. 5, is APPROVED.

18         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

19               costs to any party.

20         3. All pending motions, if any, are DENIED AS MOOT.

21         4. All scheduled court hearings, if any, are STRICKEN.



     ORDER OF DISMISSAL WITH PREJUDICE ~ 1
        Case 2:21-cv-00112-RMP     ECF No. 6   filed 05/28/21   PageID.21 Page 2 of 2



1          IT IS SO ORDERED. The District Court Clerk is directed to enter this

2    Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

3    close this case.

4          DATED May 28, 2021.

5
                                                s/ Rosanna Malouf Peterson
6                                           ROSANNA MALOUF PETERSON
                                               United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21



     ORDER OF DISMISSAL WITH PREJUDICE ~ 2
